Bell, Chief Judge.
The defendant was convicted of burglary and aggravated assault on a police officer. Held:
1. The court charged the jury: "The defendant’s plea of not guilty is no evidence of his innocence.” On appeal defendant states that this charge "caused a shifting of the burden of the proof upon appellant . . .” and thereby violated due process. The charge is a correct statement of law and cannot be construed as being an impermissible burden shifting charge.
2. The evidence authorized the convictions of the offenses charged in the indictment.

Judgment affirmed.


McMurray and Smith, JJ., concur.

Submitted April 5, 1977
Decided May 6, 1977.
Garland, Nuckolls, Radish, Cook & Weisensee, Frank Joseph Petrella, for appellant.
Bryant Huff, District Attorney, Dawson Jackson, William P. Rowe, III, Assistant District Attorneys, for appellee.